134 Ga. App. 14 (1975)
213 S.E.2d 162
PIERCE et al.
v.
THE STATE.
50104.
Court of Appeals of Georgia.
Argued January 14, 1975.
Decided February 17, 1975.
Kemper & Baker, Joseph R. Baker, Terrell E. Abernathy, for appellants.
William H. Ison, District Attorney, Clarence L. Leathers, Jr., Assistant District Attorney, for appellee.
EVANS, Judge.
Defendants were charged with carrying a concealed weapon and possession of marijuana.
Officers investigating an automobile wreck first arrested defendants for driving under the influence of intoxicants and public drunkenness. A search of defendant Pierce disclosed the hidden straight razor. In making an inventory of the automobile, after its impoundment, the marijuana was found in the trunk of the car. Defendants moved to suppress this evidence. The motion was denied and defendants appeal. Held:
1. The weapon (a straight razor) was found in "patting down" the defendant Pierce after his arrest, and this was not an illegal search but a reasonable, lawful, custodial search, and the Georgia Law authorizes such a search for weapons. See Code Ann. § 27-301 (a); United States v. Robinson, 414 U. S. 218 (94 SC 467, 38 LE2d 427); Gustafson v. Florida, 414 U. S. 260 (94 SC 488, 38 LE2d 456).
2. The marijuana was found in the trunk of the car during an inventory of articles in the impounded car, again made after the arrest of the defendants. No unreasonable search and seizure occurred, as the officers *15 discovered the marijuana, not by means of a search in the technical sense, but while same was plainly visible to the officer who had a right to be in the position of viewing it when he opened the trunk to inventory the contents and found same in a garbage disposal bag. See Harris v. United States, 390 U. S. 234 (88 SC 992, 19 LE2d 1067); Lee v. State, 129 Ga. App. 82 (198 SE2d 720).
Judgment affirmed. Deen, P. J., and Stolz, J., concur.